DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance.
With reference to each of claims 1 and 22, the prior art does not disclose an actuator assembly that moves an output relative to the frame between two positions comprising the combination of features as claimed including both a latch and spring as claimed.  The arguments submitted in the Response filed February 18, 2021 are persuasive. A spring is more narrow than any element exerting a force and is an actual spring which would be understood to mean it recovers its original shape when released after being distorted.  This is not present in Tooman.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/STACEY A FLUHART/Primary Examiner, Art Unit 3655